DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “a constant force member”.  It is believed this constant force member is “the constant force springs 550” (paragraph [0024]).  However, as disclosed in paragraph [0018] the “constant force spring responds with a near level (constant) force after a short initial displacement 304, as shown by line 306 [Figure 3]”.  

Merriam Webster’s online dictionary defines constant as
something invariable or unchanging: such as
a: a number that has a fixed value in a given situation or universally or that is characteristic of some substance or instrument
b: a number that is assumed not to change value in a given mathematical discussion

Therefor the “constant force member” is a near-constant force member.  Further discussion is continued below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “a constant force member”.  However the word “constant” is not distinct as Figure 3 and paragraph 0024 disclose that the force is “near level (constant) force”.
The examiner suggests amending the claims to recite a near constant force or substantially constant force.  For example Claim 1, line 3: “a substantially constant force member”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,779,257 issued to Bonvallet et al.
Regarding Claim 1, Bonvallet et al. teach in Figures 1-34 and respective portions of the specification of a ski binding (6,8; Figure 1) securing a boot (4) to a ski (2) for substantially rigid communication of force, an impact absorbing device, comprising: 
a constant force member (biasing means 40) disposed between the boot (2) and the ski (4) and oriented for receiving vertical forces imposed between the boot and the ski (the skier’s weight, see Col 8, lines 45+).
Bonvallet et al. disclose the claimed invention except for disclosing if the force exerted by the biasing means member (40) is a constant force.  However, Bonballet et al. teach (Col. 8, lines 45) that the biasing means is adjustable and that prior to operation the user adjust the biasing means to a approximately one-half of the skier’s weight.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the biasing means, once adjusted, is kept at a constant force to provide consistence biasing for a skier during use.
Regarding Claim 2, Bonvallet et al. teach the constant force member (40) further comprises a deformable member (biasing member 44) having an elastic field (Bonvallet et al. disclose Col. 7, lines 66+ that the biasing means 44 may take a variety of forms including a spring which is an aleastiv material), the elastic field defined by a segment of the deformable member transitioning between a curved and straight deformation (see Figure 3 which shows straight and curved sections which deform).
Regarding Claim 3, Bonvallet et al. teach constant force member (40) further comprises a linkage (adjuster) between the ski and the boot for mitigating forces (the adjuster 50 mitigates forces by setting a preload bias) between the ski (2) and the boot (4).
Allowable Subject Matter
Claims 4-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a or b) or 35 U.S.C. 112 (pre-AIA ), 1st or 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: in re claim 10 where a method for mitigating force between a ski boot and a ski includes drawing a substantially constant force member around a rigid member in response to a vertical force between the ski boot and ski and deforming a segment of the constant force member in an elastic field from a curved orientation around the rigid member towards a straight orientation based on the vertical force; in re claim 11 where an impact absorbing ski binding interface device includes top and bottom plates a plurality of constant force spring linkages between the top plate and the bottom plate, that comprise a substantially constant force spring linkage between a toe end and the bottom plate; and a substantially constant force spring linkage between the heel end and the bottom plate, where each of the constant force spring linkages has at least one deformable member for exerting a counterforce to vertical displacement forces between the top plate and the bottom plate; in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/            Primary Examiner, Art Unit 3618